         Case 6:13-cr-00602-MC          Document 31       Filed 06/11/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                            Case No. 6:13-cr-00602-MC-1

                                     Plaintiff,        ORDER GRANTING MOTION TO
                                                       REDUCE SENTENCE
                         v.

  GAVIN MCLEAN FRASER,

                                   Defendant.

McSHANE, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective June 12, 2020. The Court concludes that the defendant does not pose a danger to any

other person or the community. The U.S. Probation Office has approved a release plan for Mr.

Fraser, which includes a self-quarantine for 14 days upon arrival at the approved residence (subject

to location monitoring at the discretion of U.S. Probation), followed by a period of residence up to

180 days at a residential re-entry center. This sentence reduction is consistent with the currently

applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.



Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 6:13-cr-00602-MC          Document 31       Filed 06/11/20     Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall be released on Friday, June 12, 2020, for

travel to his approved release residence in Oregon. Upon his arrival in Oregon, the defendant shall

be required to adhere to a 14-day quarantine period at the residence or at another location approved

by the U.S. Probation Office, subject to location monitoring at the discretion of U.S. Probation,

unless the U.S Probation Office authorizes interruption of the quarantine for urgent reasons.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

up to 180 days residence at a residential re-entry center, to commence and end at the time set by

the U.S. Probation Office. An amended judgment and commitment order shall be prepared and

entered forthwith in accordance with this decision.

                   11th day of June, 2020.
       Dated this _____



                                              Hon. Michael McShane
                                              United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
